ORDER
WHEREAS, on December 11, 1992, this court suspended F. Clayton Tyler from the practice of law for a period of 30 days; and
WHEREAS, F. Clayton Tyler has filed with this court an affidavit stating that he has complied fully with the terms of the court’s suspension order; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that F. Clayton Tyler has complied with the terms of the suspension order; and
WHEREAS, the parties to these proceedings have moved this court to expedite the reinstatement of respondent Tyler;
IT IS HEREBY ORDERED:
1. That the motions to expedite are granted, and F. Clayton Tyler is reinstated to the practice of law in the State of Minnesota, effective immediately upon the filing of this order.
2. That F. Clayton Tyler hereby is placed on unsupervised probation for a period of 2 years, subject to the conditions outlined by this court in its order dated December 11, 1992.